DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This Office Action is in response to the application filed on 11/20/2020.  Examiner acknowledged that claim 1 is amended; claims 2-18 are canceled.  Currently, claim 1 is pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,701,775 in view of Liao (US 2011/0297981). 
Regarding Claim 1, Pat. No. 10,701,775 (‘775) claims a method of generating white light using blue LED and cyan LED strings.  Pat. No. ‘775 does not disclose: wherein each of the luminophoric mediums comprise a plurality of spatially separated stacked layers each separated by a distance insufficient to permit conductive thermal communication between the plurality of layers; and wherein the at least one of the luminophoric mediums comprise Ca8Mg(Si)404C2.  However, Liao teaches in Fig. 2 the luminophoric mediums comprise a plurality of spatially separated layers (Fig. 2: 321, 311) wherein at least one of the luminophoric medium is of CaMgSiOCl.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the device of Pat. ‘775 with stacked layers of luminophoric mediums as taught by Liao in order to generate uniformly mixed light since the separation distance is short enough combine the light uniformly without created a stripped light effect to the observer [0017].
16/886664 (instant application)
Pat. No. 10,701,775


producing light from a first light emitting diode ("LED") string that comprises a blue LED with peak wavelength of between about 405nm and about 470nm; 

producing light from a second LED string that comprises a blue LED with peak wavelength of between about 405nm and about 470nm; 

producing light from a third LED string that comprises a blue LED with peak wavelength of between about 405nm and about 470nm, 

a fourth LED string that comprises a cyan LED with peak wavelength of between about 485nm and about 520nm; and 


passing the light produced by each of the first, second, third, and fourth LED strings through one of a plurality of respective luminophoric mediums; 

wherein the light produced by the second LED string generates a red color point after passing through said one of the plurality of respective luminophoric mediums; wherein spectral power distribution for the red color point includes between 48.5% and 102.8% for wavelengths between 581 nm to 620 nm, 100% for wavelengths between 621 nm to 660 nm, between 1.8% to 74.3% for wavelengths between 661 nm to 700 nm, between 0.5% to 29.5% for wavelengths between 701 nm to 740 nm, and between 0.3% to 9.0% for wavelengths between 741 nm to 780 nm; and 

combining the light exiting each of the plurality of respective luminophoric mediums together into the white light; wherein the white light corresponds to at least one of a plurality of points along a predefined path near the black body locus in the 1931 CIE Chromaticity Diagram, 

wherein each of the luminophoric mediums comprise a plurality of spatially separated stacked layers each separated by a distance insufficient to permit conductive thermal communication between the plurality of layers; and wherein the at least one of the luminophoric mediums comprise Ca8Mg(Si)404C2.
1.  A method of generating white light, the method comprising: 

producing light from a first light emitting diode ("LED") string that comprises a blue LED with peak wavelength of between about 405 nm and about 470 nm;  

producing light from a second LED string that comprises a blue LED with peak wavelength of between about 405 nm and about 470 nm;  

producing light from a third LED string that comprises a blue LED with peak wavelength of between about 405 nm and about 470 nm, 

a fourth LED string that comprises a cyan LED with peak wavelength of between about 485 nm and about 520 nm;  and 


passing the light produced by each of the first, second, third, and fourth LED strings through one of a plurality of respective luminophoric mediums;  

wherein the light produced by the second LED string generates a red color point after passing through said one of the plurality of respective luminophoric mediums;  wherein spectral power distribution for the red color point includes between 48.5% and 102.8% for wavelengths between 581 nm to 620 nm, 100% for wavelengths between 621 nm to 660 nm, between 1.8% to 74.3% for wavelengths between 661 nm to 700 
nm, between 0.5% to 29.5% for wavelengths between 701 nm to 740 nm, and between 0.3% to 9.0% for wavelengths between 741 nm to 780 nm;  and 

combining the light exiting each of the plurality of respective luminophoric mediums together into the white light;  wherein the white light corresponds to at least one of a plurality of points along a predefined path near the black body locus in the 1931 CIE Chromaticity Diagram.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Henry Luong/Primary Examiner, Art Unit 2844